DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 27, 28, 30, 32-35 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekman et al (US 2013/0281938).
Regarding claim 21, Ekman discloses a drug delivery device comprising a housing 2/13 configured to receive a needle (figs 3 and 4), a cap 6 removably attached to the housing to cover the needle (figs 3 and 4), and a lock 21 configured to be in a first position (fig 7) when the cap is removably attached to the housing and configured to move to a second position (fig 9) when the cap is removed from the housing, the lock being configured to prevent the cap from being attached to the housing when the lock is in the second position (figs 7-10, due to resilient compliant arms 21 traveling radially inward after cap has been removed; this is interpreted in light of Applicant’s specification: similar to how arms 57 are biased into a position that would not allow the cap to fit back onto the housing in Applicant’s invention, compliant arms 21 of Ekman also biased to a position that would not allow the cap to fit back onto the housing).  
Regarding claim 22, wherein the lock comprises a locking member configured to move into a locking position on first removal of the cap from the housing, and wherein the locking member is configured to prevent the cap from being attached to the housing when the locking member is in the locking position (figs 7-10).  
Regarding claim 23, wherein the locking member comprises a resiliently biased member (¶90, figs 7-10).  
Regarding claim 24, wherein the locking member comprises a pre-stressed element (figs 7-10).  
Regarding claim 27, wherein the locking member is integral to the housing and is configured to push against a part of the cap prior to first removal of the cap from the housing (figs 7 and 8).  
Regarding claim 28, wherein the locking member comprises a spring (leaf spring; figs 7 and 8).  
Regarding claim 30, wherein the cap and the housing are arranged such that prior to removal of the cap from the housing, the cap and the housing overlap in an overlapping region, and wherein the locking member is disposed in the overlapping region (figs 7 and 8).  
Regarding claim 32, wherein the housing comprises a needle for delivery of a drug, and the cap covers the needle and is removable (figs 7 and 8).  
Regarding claim 33, wherein the housing comprises an indicium configured to be revealed on removal of the cap from the housing (needle).  
Regarding claim 34, wherein the indicium is located such that the cap cannot be replaced on the housing in such a way as to cover the indicium (due to resilient arm 21 traveling radially inward).  
Regarding claim 35, wherein the cap comprises first and second parts that are assembled together on the housing (cap 6 has an inner part and an outer part, figs 7 and 8).  
Regarding claim 37, further comprising a reservoir (M) of liquid medicament.  
Regarding claim 38, Ekman discloses a cap 6 for a drug delivery device, the cap 6 comprising a lock (either 21 or proximal end of cap 6 which is too large to fit through hole in figs 9 and 10 once 21 has traveled inwardly) configured to prevent the cap being fully replaced on a housing of the drug delivery device after the cap has been removed (figs 7-10).  
Regarding claim 39, Ekman discloses a drug delivery device, the drug delivery device having a housing 2/13 adapted to receive a cap 6 prior to use of the drug delivery device (figs 7 and 8), and wherein the drug delivery device comprises a lock 21 configured to prevent the cap being fully replaced on the housing after the cap has been removed (figs 7-10).  
Regarding claim 40, Ekman discloses a method of using a drug delivery device, the method comprising removing a cap 6 from a housing 13 of the drug delivery device, and moving a lock 21 to prevent the cap being fully replaced on the housing (figs 7 and 8 transition to figs 9 and 10).
Regarding claim 41, wherein the locking member is configured to move inwardly towards a longitudinal axis of the housing, from the deflected position to the locking position, upon removal of the cap from the housing (figs 7 and 9).
Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayoral et al (US 6,394,983).
Regarding claim 39, Mayoral discloses a drug delivery device, the drug delivery device having a housing 2/13 adapted to receive a cap (similar to that of cap 10, but a cap long enough to receive a needle) to cover a needle received by the housing prior to use of the drug delivery device (the claim is drawn to a drug delivery device only, with the cap as intended use), and wherein the drug delivery device comprises a lock 50/202/204 configured to be in a first position when the cap is removably attached to the housing (fig 3A) and configured to move to a second position (fig 4) when the cap is removed from the housing, the lock being configured to prevent the cap from being attached to the housing when the lock is in the second position (fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30, 32-35, 37, 38 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayoral et al (US 6,394,983) and Gyure et al (US 4,300,678).
Regarding claim 21, a drug delivery device comprising: a housing 42 configured to receive a needle (on Luer, via threads 40), a cap 10 removably attached to the housing (fig 4), and a lock 50/202/204 configured to be in a first position when the cap is removably attached to the housing (fig 3) and configured to move to a second position when the cap is removed from the housing (fig 4), the lock being configured to prevent the cap from being attached to the housing when the lock is in the second position (fig 5).  
While Eikman substantially discloses the invention as claimed, it does not disclose the cap is capable of covering a needle.
Mayoral discloses the device for use with a needle (Col.5 ll 43-46). 
Gyure discloses a drug delivery device with a housing 11, needle 14 and cap 21 where the cap may not be reattached to the body due to frangle portion 26 being destroyed upon removal of the cap. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mayoral such that the cap may also receive a needle as taught by Gyure so that a user does not have to attach a needle when it is time to use the syringe, decreasing the chances of accidently pricking a health technician and contaminating the needle as one is inserting/attaching it to the syringe housing.
Regarding claim 22, wherein the lock comprises a locking member configured to move into a locking position on first removal of the cap from the housing (fig 4), and wherein the locking member is configured to prevent the cap from being attached to the housing when the locking member is in the locking position (fig 5).  
Regarding claim 23, wherein the locking member comprises a resiliently biased member 50.  
Regarding claim 24, wherein the locking member comprises a pre-stressed element (fig 4).  
Regarding claim 25, wherein the locking member 202 is configured to be in a deflected position in which the locking member pushes against a part of the housing prior to first removal of the cap from the housing (Col.6 ll 25).  
Regarding claim 26, wherein the locking member 202 is integral to the cap and is configured to push against a part of the housing prior to first removal of the cap from the housing (Col.6 ll 25).  
Regarding claim 27, wherein the locking member 50 is integral to the housing and is configured to push against a part of the cap prior to first removal of the cap from the housing (figs 3 and 4).  
Regarding claim 28, wherein the locking member 50 comprises a spring (fig 4, leaf spring).  
Regarding claim 29, wherein the spring is mounted in the cap (fig 3A).  
Regarding claim 30, wherein the cap and the housing are arranged such that prior to removal of the cap from the housing, the cap and the housing overlap in an overlapping region, and wherein the locking member is disposed in the overlapping region (fig 3A).  
Regarding claim 32, wherein the housing comprises the needle (see combination in claim 21).  
Regarding claim 33, wherein the housing comprises an indicium configured to be revealed on removal of the cap from the housing (both 33 and 36 will be revealed on removal of the cap; also 50 could be considered the indicium when 202 and 204 are considered the lock).  
Regarding claim 34, wherein the indicium 50 (see claim 33) is located such that the cap cannot be replaced on the housing in such a way as to cover the indicium (fig 5).  
Regarding claim 35, wherein the cap comprises first and second parts that are assembled together on the housing (figs 2 and 3; any two parts of the cap meet this limitation, such as 24 and 150).  
Regarding claim 37, further comprising a reservoir 42a of liquid medicament (device is for fluid transfer, one of ordinary skill in the art reading Mayoral as a whole would appreciate it is intended for liquid medicament).  
Regarding claim 38, Mayoral discloses a cap 10 for a drug delivery device (fig 3), the cap being configured to be removably attached to a housing of the drug delivery device (figs 3 and 4), and comprising a lock 50/202/204 configured to be in a first position (fig 3A) when the cap is removably attached to the housing and configured to move to a second position (fig 4) when the cap is removed from the housing, the lock being configured to prevent the cap from being attached to the housing when the lock is in the second position (fig 5).  
While Eikman substantially discloses the invention as claimed, it does not disclose the cap configured to be removably attached to a housing of the drug delivery device to cover a needle received by the housing.

Gyure discloses a drug delivery device with a housing 11, needle 14 and cap 21 where the cap may not be reattached to the body due to frangle portion 26 being destroyed upon removal of the cap. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mayoral such that the cap is configured to be removably attached to a housing of the drug delivery device to cover a needle received by the housing as taught by Gyure so that a user does not have to attach a needle when it is time to use the syringe, decreasing the chances of accidently pricking a health technician and contaminating the needle as one is inserting/attaching it to the syringe housing.
Regarding claim 40, Mayoral discloses a method of using a drug delivery device, the method comprising: removing, from a housing 42 of a drug delivery device, a cap 10 attached to the housing (fig 3), and causing a lock 50/202/204 to move from a first position (fig 3A) to a second position (fig 4) when the cap is removed from the housing, the lock being configured to prevent the cap from being attached to the housing when the lock is in the second position (fig 5).
While Mayoral substantially discloses the invention as claimed, it does not disclose the cap covering a needle received by the housing of the drug delivery device.
Mayoral discloses the device for use with a needle (Col.5 ll 43-46). 
Gyure discloses a drug delivery device with a housing 11, needle 14 and cap 21 where the cap may not be reattached to the body due to frangle portion 26 being destroyed upon removal of the cap. 

Regarding claim 41, wherein the locking member 50 is configured to move inwardly towards a longitudinal axis of the housing, from the deflected position (fig 3) to the locking position (fig 4), upon removal of the cap from the housing (fig 4).  
Regarding claim 42, wherein when the locking member is in the locking position, the locking member pushes against a cylindrical protrusion of the housing to prevent the cap from being attached to the housing (fig 5).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekman et al (US 2013/0281938) in view of Harris et al (US 2009/0264829).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayoral et al (US 6,394,983) and Gyure et al (US 4,300,678) in view of Harris et al (US 2009/0264829).
Regarding claim 36, while Ekman and/or Mayoral substantially discloses the invention as claimed, it does not disclose the device further comprising packaging that comprises a recess in which the drug delivery device is received, and wherein after first removal of the cap from the housing, a combined length of the housing and partially replaced cap is greater than a length of the recess to prevent the drug delivery device from being replaced in the recess.  

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Ekman and/or Mayoral such that the device further comprises packaging that comprises a recess in which the drug delivery device is received, and wherein after first removal of the cap from the housing, a combined length of the housing and partially replaced cap is greater than a length of the recess to prevent the drug delivery device from being replaced in the recess as taught by Harris to protect the device during shipment.  
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying closest art Mayoral such that a cylindrical portion of the cap which surrounds a portion of the housing comprises at least two slots that define the locking member. Mayoral can be said to teach one slot, but not two.

Response to Arguments
Applicant’s amendment has overcome the rejection under Klein.
Applicant’s argument with respect to Ekman is not persuasive. More specifically that since Ekman does not describe any prevention of the needle shield from being reattached, it does not meet the claim. The examiner disagrees as Applicant’s claims are interpreted in light of the specification. More specifically, both Applicant and Ekman have a structure which moves into a position which does not allow the cap to be replaced due to the structure being in the way of reconnecting the cap. While Ekman does not explicitly state that the cap may not be reattached, the reference is read as a whole and for what it teaches one of ordinary skill in the art. Thus figs 7 and 9 showing how the cap may not be reattached due to the interference of 21 in the second state meets Applicant’s limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BRADLEY J OSINSKI/           Primary Examiner, Art Unit 3783